Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 5/12/21.  Applicant’s arguments have been considered but are not persuasive.  Claims 1-3 and 6-12 are pending.  This Action is Non-FINAL.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/21 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/21 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In the last paragraph of claim 1, the limitation “the target voltage” lacks proper antecedent basis.  Examiner suggests “the predetermined target voltage”.  See also claim 8, last paragraph.
Claim 8 recites “when the voltage of the fuel cell stack is smaller than a predetermined target voltage…to increase a voltage”, which lacks proper antecedent basis.  Examiner suggests “when a voltage of the fuel cell stack is smaller than a predetermined target voltage…to increase the voltage”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-3 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1)/103 as being anticipated by, and alternatively unpatentable over, Ilo, US 2016/0126566 A1.
Ilo teaches a fuel cell system comprising a fuel cell stack 10 as shown by at least Figure 1.  Further shown, the inlet of the air passage 40 is connected to an air feed pipe 41, while the air feed pipe 41 is connected to an air source, for example, the atmosphere 42. Inside the air feed pipe 41, in order from the upstream side, a gas cleaner 43, a turbocompressor 44 for sending air under pressure, and an intercooler 45 for cooling the air which is sent from the turbocompressor 44 to the fuel cell stack 10 are arranged. In the embodiment which is shown in FIG. 1, the turbocompressor 44 is comprised of a centrifugal type or axial flow type of turbocompressor. On the other hand, the outlet of the air passage 40 is connected to a cathode off-gas pipe 46. When the turbocompressor 44 is driven, air is fed through the air feed pipe 11 to the air passage 40 inside of the fuel cell stack 10. The gas which flows out from the air passage 40 at this time, that is, the cathode off-gas, flows into the cathode off-gas pipe 46. Inside the cathode off-gas pipe 46, in order from the upstream side, an electromagnetic type cathode pressure control valve 47 for controlling the pressure inside of the air passage 40, that is, the cathode pressure, and a diluter 48 are arranged.  In the fuel cell system A which is shown in FIG. 1, furthermore, a bypass pipe 41a which branches off from the air feed pipe 41 downstream of the intercooler 45 and reaches the cathode off-gas pipe 46 downstream of the cathode pressure control valve 47, and a bypass control valve 41b which controls the amount of air which is discharged from the turbocompressor 44 and fed to the fuel cell stack 10 and the amount of air 
An electronic control unit 60 is comprised of a digital computer and is provided with components which are connected to each other through a bidirectional bus 61 such as a ROM (read only memory) 62, RAM (random access memory) 63, CPU (microprocessor) 64, input port 65, and output port 66. The fuel cell stack 10 is provided with a voltmeter 16v and an ammeter 16i which respectively detect the output voltage and output current of the fuel cell stack 10. Further, the air feed pipe 41 between the turbocompressor 44 and the bypass control valve 41b is provided with a flow rate sensor 70 which detects the discharge flow rate of air qATC from the turbocompressor 44, while the bypass pipe 41a is provided with a flow rate sensor 71 which detects the flow rate of air which is sent into the bypass pipe 41a. Furthermore, the cathode off-gas pipe 46 upstream of the cathode pressure control valve 47 is provided with a pressure sensor 72 for detecting the cathode pressure. Furthermore, a temperature sensor 73 for detecting a temperature of the fuel cell stack 10 and an impedance sensor 74 which detects an impedance of the fuel cell stack 10 are provided. The output signals of the voltmeter 16v, ammeter 16i, flow rate sensors 70, 71, pressure sensor 72, temperature sensor 73, and impedance sensor 74 are input, through corresponding AD converters 67 to the input port 65. On the other hand, the output port 66 is electrically connected through the corresponding drive circuits 68 to the DC/DC converter 11, inverter 12, motor-generator 13, DC/DC converter 15, cutoff valve 33, regulator 34, hydrogen gas feed valve 35, purge control valve 38, bypass control valve 41b, turbocompressor 44, and cathode pressure control valve 47 [0031].

[0032] of Ilo teaches determining "that the fuel cell stack is not required to generate electric power" as Ilo teaches "when braking the vehicle" the system is operated as a recovery device. See also [0036]; [0038] and [0045].  [0037] describes normal control of the fuel cell wherein the valve is open.  [0038] describes recovery control wherein the opening degree of the valve is made smaller (closing direction).  As the vehicle is braked more than once, the system is operated as a recovery device more than once (valve is driven in a closing direction at least twice).  
Thus the claims are anticipated.  The claims are alternatively unpatentable.  Claims 1-3, 6, 7, 9 and 10 are directed toward a fuel cell system.  Limitations directed to methods of operating the fuel cell system of claims 1-3, 6, 7, 9 and 10 are not given patentable weight unless such limitations impart structure to the claimed fuel cell system.  
*
Claim(s) 1-3 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama et al., JP 2016-136496A.
Fukuyama enables change of the flow passage area of a turbo compressor without inducing surging while changing oxidant gas according to an operation condition.  Fukuyama teaches a fuel cell system A containing a fuel cell stack 10, an oxidant gas supply pipe 41, a turbo compressor 44 disposed in the oxidant gas supply pipe, a cathode off-gas pipe 46 and a pressure adjusting valve 47 disposed in the cathode off-gas pipe (abstract).  See at least Figure 1.  In the embodiment shown in FIG. 1, when the turbo compressor 44 is driven, the oxidant gas sucked in via the upstream oxidant gas supply pipe 41 U on the upstream side of the turbo compressor 44 in the oxidant gas supply pipe 41 is sent to the oxidant gas supply pipe 41. The oxygen gas is supplied into the oxidant gas passage 40 in the fuel cell stack 10 via the downstream oxidant gas supply pipe 41 D downstream of the turbo compressor 44. At this time, the gas flowing out of the oxidant gas passage 40, that is, the cathode off gas flows into the cathode off gas pipe 46. A pressure regulating valve 47 for controlling the flow rate of the cathode off gas flowing in the cathode off gas pipe 46 or the pressure in the oxidant gas passage 40 of the fuel cell stack 10 is disposed in the cathode off gas pipe 46 [0014].
The fuel cell system includes an electronic control unit 60 connected to pressure sensor 70 for detecting the pressure in the downstream side oxidant gas supply pipe 41D. Output signals of the pressure sensor 70 are input to the input port 65 through the corresponding AD converter 67. On the other hand, the output port 66 is connected via the corresponding drive circuit 68 to the shutoff valve 33, the regulator 34, the fuel gas injector 35, the discharge control valve 38, the fuel gas circulation pump 39, the turbo compressor 44, the pressure regulating valve 47 and the drive unit 49 [0017].  See also [0019-0020].  
[0018] of Fukuyama teaches at the time of vehicle braking (not required to generate power), the system operates as a regeneration device. See also [0019] that discusses depression of an accelerator pedal and output current value. See also [0020]. As V=IR, voltage is directly proportional to resistance. Resistance increase with temperature increase. Thus as temperature increase, voltage increase. [0020] teaches immediately after the operation of the fuel cell stack 10 is switched from the high load operation to the low load operation, the fuel cell stack may be dried. This is because the temperature of the fuel cell stack 10 is relatively high, and the amount of water generated by the fuel cell stack at the time of low load operation is small. Suppressing the drying by opening/closing the valve is a function of, for example, the temperature of the fuel cell stack. The drying suppression control is based on the temperature of the fuel cell stack. One of skill would have known that as temperature increases, voltage increases. Measuring a different parameter of the fuel cell (temperature versus voltage) would have been obvious to one having ordinary skill in the art in view of the prior art and V=IR.
As the vehicle is braked more than once, the system is operated as a regenerative device more than once (valve is driven in a closing direction at least twice).  
[0020] Here, for example, immediately after the operation of the fuel cell stack 10 is switched from the high load operation to the low load operation, the turbo compressor 44 supplies the oxidant gas of the target oxidant gas flow rate QOXS without changing the pressure, The fuel cell stack 10 may be dried. This is because the temperature of the fuel cell stack 10 is relatively high, and the amount of water generated by the fuel cell stack 10 at the time of low load operation is small. Therefore, in the fuel cell system A shown in FIG. .  
Response to Arguments
Claim 1 (and similarly claim 8) was amended to recite the controller is programmed to “determine that the fuel cell stack is not required to generate electric power".  Support for the amendment is located at [0025] of the present specification as filed. [0025] discloses the fuel cell stack is not required to generate electric power "at the time of stop of the vehicle...or during low-load operation, such as during traveling at a low speed". Examiner notes "not required to generate electric power" is not the same as does not generate electric power.
5/12/21 have been fully considered but they are not persuasive.
Applicant argues Ilo does not disclose or suggest a cathode-gas flow rate change control is performed during vehicle braking.  Examiner disagrees.  [0032] of Ilo teaches determining "that the fuel cell stack is not required to generate electric power" as Ilo teaches "when braking the vehicle" the system is operated as a recovery device. See also [0036]; [0038] and [0045].  [0037] describes normal control of the fuel cell wherein the valve is open.  [0038] describes recovery control wherein the opening degree of the valve is made smaller (closing direction).  Applicant’s arguments regarding [0032] of Ilo are not found persuasive.  The electrical energy which is recovered when braking the vehicle is accumulated in the accumulator 14 because power is not needed by the vehicle and, thus, the fuel cell stack is not required to generate electric power due to braking of the vehicle. 
Examiner disagrees with Applicant’s analysis of [0038] of Ilo.  The cited section does not teach recovery control is performed while fuel cell stack 10 is required to generate power.  The cited section teaches “in accordance with the load of the fuel cell”, which the skill artisan clearly understands varies while driving/braking/stopping/starting a vehicle.  Furthermore, Examiner notes the claimed invention does not require the valve to be open or closed before determining that the fuel cell stack is not required to generate electric power and the cathode-gas flow rate change control is performed.  Applicant’s arguments regarding the ECU 60 of Ilo are not commensurate in scope with the claimed invention.   At least the abstract, [0036] and [0045] teach the cathode gas 
Regarding the rejection in view of Fukuyama, Applicant argues Fukuyama makes no suggestion that ECU 60 is programmed to drive pressure regulating valve 47 in an opening direction during the drying restraint control.  Examiner notes the claimed invention does not require the valve to be open or closed before determining that the fuel cell stack is not required to generate electric power and the cathode-gas flow rate change control is performed.  Applicant’s arguments regarding the ECU 60 of Fukuyama are not commensurate in scope with the claimed invention.   Specifically, if the valve is open during the determination that the fuel cell stack is not required to generate power, the cathode-gas flow rate control does not open an already open valve.  Furthermore, if the valve is closed during the determination that the fuel cell stack is not required to generate power, the cathode-gas flow rate control does not close an already closed valve.  It is unclear how Applicant’s arguments against Fukuyama are applicable to the presently claimed invention.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/           Primary Examiner, Art Unit 1727